           Case: 4:18-mj-00316-DDN Doc. #: 1 Filed: 10/09/18 Page: 1 of 1 PageID #: 1


AO 91 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT                                                 fllED
                                                                  for the                                     OCT - 9 2018
                                               EASTERN DISTRICT OF MISSOURI
                                                                                                             U.S. DISTRICT COURT
                                                                                                           EASTERN DISTRICT OF MO
                  United States of America                           )                                             ST.LOUIS
                               v.                                    )
                  MARKESE D. WATKINS                                 )       Case No. 4:18 MJ 316 DDN
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     August 31, 2018              in the county of           City of St. Louis          in the
        Eastern       District of              Missouri          , the defendant(s) violated:

             Code Section                                                      Offense Description


18:1951 and2                                                  Armed Robbery

18:924(c)(l) and2                                             Brandishing a Fireann iri Furtherance of a Crime of Violence




           This criminal complaint is based on these facts:
                                                      SEE ATTACHED AFFIDAVIT




          0 Continued on the attached sheet.


                                                                                                Complainant's signature
                                                                                           SA BASTIAN FREUND, FBI
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:
                  10/09/2018


City and state:                         St. Louis. Missouri                  Honorable DavidD. Noce, U.S. Magistrate Judge
                                                                                                Printed name and title




                                                                                                                             I_
